Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Gendler et al. (2018/0373315) discloses “a processor core has one or more execution units, a first memory array having a first protection circuit to provide soft error protection to the first memory array, and a control circuit. A power controller coupled to the core may include a protection control circuit, in response to an update to an operating voltage to be provided to the core, to cause the core to disable the first protection circuit”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a system of providing power, disposed on a mainboard, comprising: a preceding-stage power supply module, a post-stage power supply module and a load, wherein the preceding-stage power supply module is electrically connected to the post-stage power supply module, and the post-stage power supply module is electrically connected to the load; a projection on the mainboard of a smallest envelope area, which is formed by contour lines of the preceding-stage power supply module and .
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836